 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TONY BLACKMAN,                                     No. 2:18-cv-3273-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    L. SKELTON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 17, 2019, the Court denied plaintiff’s application for leave to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff fourteen days within which to pay the $400 filing fee for this action. ECF No. 9.
23   Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. Id. Plaintiff has not paid the fee or otherwise responded to the order.
25   ///
26   ///
27   ///
28
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED, and the Clerk
 2   of the Court is directed to close this case.
 3           IT IS SO ORDERED.
 4   Dated: August 20, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
